Case 1:19-cv-10101-MLW Document 1-5 Filed 01/16/19 Page 1 of 5




           EXHIBIT 5
                        Case 1:19-cv-10101-MLW Document 1-5 Filed 01/16/19 Page 2 of 5
                                                                      The Code of Conduct and
                                                                      Employee Handbook
                                                                      Acknowledgement Form
                                                    DAVID SMITH


                                   The Code of Conduct and Employee Handbook Acknowledgement Form



                                   UNITEDHEALTH GROUP CODE OF CONDUCT: OUR PRINCIPLES OF ETHICS & INTEGRITY


                                       I understand that it is of the highest importance to UnitedHealth Group Incorporated and its
                                   affiliated companies and subsidiaries ('UnitedHealth Group' or 'Company') to conduct its business
                                   and operations in compliance with applicable law and sound business ethics. I understand that it is
                                   my obligation to comply with UnitedHealth Group's Code of Conduct ('Code'), including the obligation
                                   to report to the Company any violations of the law, the Company's contractual obligations, or any of
                                   the Company's policies, including the Code. I will carry out my responsibilities for UnitedHealth
                                   Group in accordance with the applicable law and the Company's contracts and policies.

                                       I understand the most current version of the Code is available on the Compliance and Ethics Web
                                   site on Frontier, UnitedHealth Group's intranet and on UnitedHealth Group's Internet site
                                   (http://www.unitedhealthgroup.com/~/media/UHG/PDF/About/UNH-Code-of-Conduct.ashx) . I also
                                   understand that I am responsible for reviewing the Code promptly upon my employment with
                                   UnitedHealth Group, whenever I have questions about appropriate business conduct, and at least
                                   annually during my employment.

                                   EMPLOYEE HANDBOOK


                                       I also acknowledge that I am responsible for reading the UnitedHealth Group Employee Handbook
                                   ('Employee Handbook') promptly upon beginning employment with the Company. I understand this
                                   document contains important information regarding the general employment policies of the Company
                                   and my obligations as an employee. I will carry out my responsibilities for UnitedHealth Group in
                                   accordance with the applicable policies set forth in the Employee Handbook.

                                       I understand that the most current version of the Employee Handbook is available on Frontier
                                   (from Frontier, select HRdirect, then Policies and Procedures) or on the Internet (go to
                                   (https://hrdirect.unitedhealthgroup.com) , then select Policies and Procedures). I also understand
                                   that I am responsible for reviewing the Employee Handbook promptly upon my employment with
                                   UnitedHealth Group, whenever I have questions about employment related matters, and at least
                                   annually during my employment. If, for any reason, I do not have access to the online Employee
                                   Handbook, I will request that my manager provide me with this information.

                                   AT-WILL EMPLOYMENT


                                       I understand that the provisions in the Employee Handbook are guidelines, and, except for the
                                   provisions of the Employment Arbitration Policy, do not establish a contract or any particular terms or
                                   conditions of employment between UnitedHealth Group and myself. None of the policies constitute
                                   or are intended to constitute a promise of employment. I further understand that UnitedHealth Group
                                   may periodically, at its discretion, change, rescind, or add to any policy, benefit or practice with or
                                   without prior notice.



https://globalselfservice.uhg.com/.../pshpr01/EMPLOYEE/HRMS/c/UHC_HR.UHC_EMP_FORMS_ADM.GBL?Folder=MYFAVORITES[12/19/2018 9:30:35 AM]
                        Case 1:19-cv-10101-MLW Document 1-5 Filed 01/16/19 Page 3 of 5
                                       I understand that the employment relationship is 'at will' and is based upon the mutual consent of
                                   UnitedHealth Group and myself. Accordingly, I agree that UnitedHealth Group or I may terminate the
                                   employment relationship at any time and for any reason, with or without notice or prior discipline. I
                                   understand that only the Chief Executive Officer, the Executive Vice President of Human Capital, or
                                   the Senior Vice President of Employee Relations, in a written and signed document, has the
                                   authority to make a binding contract or promise relating to employment or to modify "at-will"
                                   employment for any employee under any circumstance.


                                   SPECIAL ACKNOWLEDGEMENTS


                                       I acknowledge that I will specifically review the policies referenced below promptly upon beginning
                                   employment with UnitedHealth Group and I agree to abide by these policies:

                                   Sexual and Other Harassment


                                       Harassment based on age, race, gender, color, religion, national origin, disabilities, genetic
                                   information, marital status, covered veteran status, sexual orientation, gender identity and/or
                                   expression, status with respect to public assistance, or any other characteristic protected under
                                   state, federal or local law is prohibited in any form at the workplace, at work related functions,
                                   anywhere UnitedHealth Group employees are performing their jobs, or anywhere outside of work if
                                   such conduct affects the workplace. Employees who believe they are being harassed must
                                   immediately report the incident to their manager, HRdirect, or the Compliance & Ethics HelpCenter.
                                   Retaliation against any employee who reports a suspected incident of harassment in good faith is
                                   strictly prohibited. I understand UnitedHealth Group's prohibition against harassment, the procedure
                                   for reporting incidents of harassment, and UnitedHealth Group's prohibition against retaliation, and I
                                   agree to abide by these policies.


                                   Confidentiality and Data Security


                                       I acknowledge that in carrying out my assigned responsibilities as an employee of UnitedHealth
                                   Group, I may be given access to sensitive, confidential, proprietary and/or trade secret information
                                   owned by UnitedHealth Group and others. Such information includes the following, by way of
                                   example: inventions, new product or marketing plans, business strategies and plans, detailed
                                   financial information and pricing information, computer programs, models and data bases (including,
                                   without limitation, source codes), designs, analytical models, customer lists and customer
                                   information, supplier and vendor lists, and supplier and vendor information.

                                       I further acknowledge that I may be given access to physician, provider and member specific data
                                   or information that is considered sensitive and confidential by such persons and UnitedHealth Group.



                                       I agree that I will not disclose or use this sensitive, confidential, proprietary or trade secret
                                   information at any time, either during or after my employment, except at the request of UnitedHealth
                                   Group. I also understand that this sensitive, confidential, proprietary and trade secret information
                                   includes not only that information which is contained in written or digitized Company documents but
                                   also includes all such information which I may commit to memory during the course of my job.
                                   Nothing in this policy prohibits me from making disclosures that are protected under law or reporting
                                   violations of state of state or federal law or regulation to governmental agencies or entities.




https://globalselfservice.uhg.com/.../pshpr01/EMPLOYEE/HRMS/c/UHC_HR.UHC_EMP_FORMS_ADM.GBL?Folder=MYFAVORITES[12/19/2018 9:30:35 AM]
                        Case 1:19-cv-10101-MLW Document 1-5 Filed 01/16/19 Page 4 of 5
                                       E-mail, Telephone and Internet Monitoring

                                       I understand that UnitedHealth Group may provide me with access to e-mail, telephone
                                   extensions and the Internet for the purpose of performing the duties and responsibilities of my
                                   position. I acknowledge that UnitedHealth Group may monitor both the volume and content of my e-
                                   mail, telephone and Internet transmissions in a manner consistent with federal and state laws.


                                   OWNERSHIP OF INVENTIONS & WEB PROPERTIES


                                       I agree to assign (both during and after my employment with UnitedHealth Group) and hereby
                                   assign to UnitedHealth Group all rights, titles and interests I may have in any invention, computer
                                   program, discovery, idea, writing, improvement, process, technique or other works (collectively
                                   called "Inventions") whether or not patentable or registrable under copyright or similar statutes,
                                   created or conceived by me, either alone or jointly with others, during my employment with
                                   UnitedHealth Group that:

                                          relates in any manner to the actual or anticipated business, research, or development of
                                          UnitedHealth Group;
                                          results from work assigned to or performed by me for UnitedHealth Group; and/or
                                          is conceived of or made with the use of UnitedHealth Group systems, equipment, supplies,
                                          materials, facilities, computer programs, confidential information and/or trade secret
                                          information.



                                       I will, both during and after my employment, promptly disclose in writing to UnitedHealth Group
                                   (either to HRdirect or via email sent to iplegal@uhg.com any interest I may have in any Invention
                                   created or conceived by me, either alone or jointly with others, during my employment with
                                   UnitedHealth Group. I will also promptly disclose in writing to UnitedHealth Group any interest I may
                                   have in any Invention created or conceived by me, either alone or jointly with others, prior to
                                   employment with UnitedHealth Group that relates to the actual or anticipated business, research, or
                                   development of UnitedHealth Group.

                                       Further, I agree to transfer and assign (both during and after my employment with UnitedHealth
                                   Group), and do hereby assign to UnitedHealth Group all rights, titles, and interests in and to any
                                   domain name or social media account (collectively called “Web Properties”) registered or owned by
                                   me that:

                                          was registered with the intent to be used by UnitedHealth Group; and/or
                                          relates in any manner to, or is used to comment on, the actual or anticipated business of
                                          UnitedHealth Group; and/or
                                          contains a registered or common law trademark of UnitedHealth Group.



                                       I will at all times, even after termination of my employment, do whatever UnitedHealth Group
                                   reasonably requests of me to assign any Inventions and/or Web Properties to UnitedHealth Group
                                   that were created, conceived, or registered by me, either alone or jointly with others, during my
                                   employment with UnitedHealth Group and to assist UnitedHealth Group in securing rights in the
                                   Inventions and/or Web Properties, including but not limited to filing patent applications.

                                       This agreement does not apply to Inventions that meet all of the following criteria:

                                          No UnitedHealth Group equipment, supplies, facilities, proprietary or trade secret information
                                          was used in its creation;



https://globalselfservice.uhg.com/.../pshpr01/EMPLOYEE/HRMS/c/UHC_HR.UHC_EMP_FORMS_ADM.GBL?Folder=MYFAVORITES[12/19/2018 9:30:35 AM]
                        Case 1:19-cv-10101-MLW Document 1-5 Filed 01/16/19 Page 5 of 5
                                                It was developed entirely on my own time;
                                                At the time of conception or reduction to practice it does not relate directly to UnitedHealth
                                                Group's business;
                                                At the time of conception or reduction to practice, it does not relate to UnitedHealth Group's
                                                actual or demonstrably anticipated research or development; and
                                                It does not result from any work performed by me for UnitedHealth Group.

                                     PROHIBITION AGAINST HIRING AND RECRUITING


                                        During my employment with UnitedHealth Group and for the one-year period following termination
                                     of my employment, I agree that I will not, directly or indirectly, hire or employ any employee of
                                     UnitedHealth Group, or recruit, solicit or induce (or in any way assist another in recruiting, soliciting
                                     or inducing) any employee or consultant of UnitedHealth Group to terminate his or her employment
                                     or other relationship with UnitedHealth Group.

                                        I also acknowledge that this covenant and the above restriction on using the Company's sensitive,
                                     confidential, proprietary and trade secret information are necessary to protect the legitimate business
                                     interests of the Company and to avoid disruption of the Company's business.

                                     REVISIONS


                                        No revisions to this Acknowledgement are effective unless agreed to in writing by an officer of the
                                     Company.

                       MA008          BOSTON -- 1325 BOYLSTON ST


                            I have read and agree to the above
                                                                        Date Received:    08/02/2016




https://globalselfservice.uhg.com/.../pshpr01/EMPLOYEE/HRMS/c/UHC_HR.UHC_EMP_FORMS_ADM.GBL?Folder=MYFAVORITES[12/19/2018 9:30:35 AM]
